Citation Nr: 0005431	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-13 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, in which the RO denied the 
veteran's claim seeking entitlement to service connection for 
"chest pain and stomach pain," and post-traumatic stress 
disorder (PTSD), and denied entitlement to nonservice-
connected pension.  The veteran filed a Notice of 
Disagreement and Substantive Appeal only as to the issue of 
entitlement to service connection for PTSD, and this is the 
only issue before the Board at this time.  See  38 C.F.R. 
20.200 (1999). 


FINDING OF FACT

The claims file does not contain competent evidence that the 
veteran has been diagnosed as having PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. §§ 1155, 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of his 
service.  In August 1997, the RO denied the veteran's claim 
of entitlement to service connection for PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

The initial question in this case is whether the veteran has 
presented a well-grounded claim for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.   See 38 C.F.R. § 3.304(f) 
(1999). 

The veteran's discharge (DD Form 214) shows that his military 
occupation specialty was chemical staff specialist.  The 
veteran's personnel record (DA Form 20) shows that the 
veteran served with the U.S. Army, with service from in 
Vietnam from April 1968 through April 1969 as a chemical 
staff specialist with the 184th Chemical Platoon, 1st Cavalry 
Division (Airmobile).  Both the DD Form 214 and DA Form 20 
indicate that the veteran received the Vietnam Service Medal 
and the Vietnam Campaign Medal.

The veteran asserts that service connection for PTSD is 
warranted based on his service in Vietnam, during which time 
he argues that he served as a "tunnel rat."  Specifically, 
he states that he was required to use a flame-thrower and gas 
in combat, which often required him to enter tunnels.  He 
states that he saw many dead bodies, to include the bodies of 
those whom he had killed with his flame-thrower.  He also 
asserts that he was shelled and rocketed at his base.  As for 
combat status, the service decorations listed in the 
veteran's DD Form 214 do not include the Combat Infantryman 
Badge, Purple Heart, or similar combat citation.  

In any event, under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because he has not provided a 
medical opinion to substantiate his claim that he has been 
diagnosed as having PTSD.  In this regard, the veteran's 
service medical records are silent as to complaints, 
treatment or a diagnosis involving an acquired psychiatric 
disorder.  The veteran's separation examination report, dated 
in September 1969, shows that his psychiatric system was 
clinically evaluated as normal. 

As for the post-service medical evidence, the only relevant 
medical evidence is a VA "mental health clinic intake" 
report, dated in July 1998.  This report contains an Axis I 
diagnosis of rule out PTSD.

The Board notes that the veteran has also submitted several 
lay statements, from his parents, his wife and a friend 
(hereinafter "D.M.").  The veteran's parents essentially 
state that the veteran underwent a severe change in 
personality for the worse upon his return from Vietnam, to 
include social withdrawal and isolating behavior.  The 
veteran's wife, and D.M., essentially assert that the veteran 
exhibits severe psychiatric symptomatology, to include social 
withdrawal, difficulty controlling anger, depression and an 
inability to maintain employment due to anger, and an 
inability to tolerate crowds.

However, the claims file does not currently contain a clear 
diagnosis of PTSD.  Accordingly, as no competent evidence has 
been presented that the veteran currently has PTSD, his claim 
must be denied as not well grounded.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.304(f).  In this regard, the Board 
notes that the notation of "rule out PTSD" in the July 1998 
VA mental health intake report is equivocal by its very 
terms, was issued solely based on an oral history as provided 
by the veteran, without evidence of an accompanying clinical 
examination. There is no indication that this "diagnosis' 
was based on a review of the veteran's claims file, nor is it 
otherwise accompanied by indicia of reliability, such as 
psychological testing, additional medical comment, or 
citation to clinical findings.  The Board therefore finds 
that the notation of "rule out PTSD" is speculative, and is 
not competent medical evidence of PTSD which is sufficient to 
render the claim well grounded.

The only other evidence that the veteran has PTSD are his 
statements, and the lay statements.  However, what is lacking 
to well ground the present claim is medical evidence of a 
diagnosis of PTSD.  The veteran, and the authors of the lay 
statements, as lay persons untrained in the fields of 
medicine and psychiatry, are not competent to offer an 
opinion as to diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In sum, the Board must conclude that the 
veteran's claim is not well grounded.  38 U.S.C.A. § 5107(a).  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand this claim to the RO 
for consideration of the issue of whether the appellant's 
claim is well grounded would be pointless and, in light of 
the law cited above, would not result in determinations 
favorable to him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).  Further, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

